572 S.E.2d 781 (2002)
356 N.C. 608
Diane ROBINSON
v.
Maynard BYRD.
No. 511A01.
Supreme Court of North Carolina.
December 20, 2002.
*782 J. Randolph Ward, Cary, for plaintiff-appellant.
Martin and Martin, P.A., by J. Matthew Martin and Harry C. Martin; and Fisher Law Firm, P.A., by C. Douglas Fisher, Hillsborough, for defendant-appellee.
PER CURIAM.
Justice BUTTERFIELD did not participate in the consideration or decision of this case. The remaining members of the Court were equally divided, with three members voting to affirm the decision of the Court of Appeals and three members voting to reverse. Therefore, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Reese v. Barbee, 350 N.C. 60, 510 S.E.2d 374 (1999); Nesbit v. Howard, 333 N.C. 782, 429 S.E.2d 730 (1993).
AFFIRMED.